Mitchell, J.,
(dissenting.) I am unable to concur in the doctrine that an action to remove a cloud from title will not lie merely be*73cause the instrument constituting the alleged cloud is void for defects appearing on its face. I am aware that it is supported by a long i-ine of venerable authorities which this court has followed in several cases. The old reason assigned for the rule was that, if the defects appear on the face of the instrument, no reason existed for equitable interference, because it could not be said that any cloud whatever is cast upon the title. Whatever technical reason for such a rule •might have existed when law and equity jurisdictions were separate, no reason now exists for its continuance. The rule is based Wholly on what Mr. Pomeroy calls verbal logic, and not upon any principle of justice or common sense. Every business man knows that an instrument may be so .serious a cloud that no lawyer would pass the title, and no man buy the property, and yet a court, after grave deliberation, might hold that the instrument was void on its face, and then, perhaps, it would be void only because the court said so. To allow a defendant to commit legal suicide by urging that the instrument under which he claims is void, and for the court to hold on that ground that the plaintiff needs no relief, although his title is seriously clouded in fact, is neither just nor reasonable. The docrine is seriously criticised by some of the best text-writers, and has been repudiated by some respectable authorities. It serves no good purpose, but, on the contrary, often results in a denial of justice. Under these circumstances, it not being a rule of property, but merely one of practice, I think the sooner we emancipate ourselves from it the better it will be for the credit of the court, and for the proper administration of justice.
Waiving this question, however, I still think that the complaint, although not a model of good pleading, states a cause of action. It seems to me that the opinion of the court proceeds upon the erroneous assumption that this is an action merely to set aside this certificate •of redemption. On the contrary, I construe it as one to set aside and have declared void an illegal redemption, which has been in fact made, and under which defendants claim title. A certificate is merely evidence of a redemption, and if the one already issued is defective in form, there is nothing to prevent the issuing of another. The real cloud on plaintiff’s title, and the one which he asks to have set aside, *74is the redemption itself, which is void because of the invalidity of the judgment under which it was made, for a cause not apparent from the transcript filed in the district court. I do not see why the complaint does not state a cause of action on that ground.
In view of all the facts alleged, and particularly that the defendant-Finnegan has made a redemption by paying his money to the sheriff,, and has taken the certificate, and that he and his grantees are now claiming title under such redemption, it seems to me rather strained to say that the complaint is insufficient because it does not state in so' many words that defendants will continue to assert title, and that, if this certificate be held void, they will procure another one, and therefore they may abandon their claim.